El Juez Asociado Señoe Aldeet,
emitió la opinión del tribunal.
En la acusación formulada en este caso contra el ape-lante se le imputó que portaba un arma de fuego con la cual podía causarse daño corporal. Al ser leída esa acusa-ción al apelante ante la corte inferior solicitó de ella que or-denara que ■ la acusación fuera liecha más específicamente pero tal petición le fué negada, y abora alega en su apela-ción contra la sentencia que lo condena por el expresado de-lito que tal negativa es errónea.
En el caso de El Pueblo v. Velasco, 36 D.P.R. 273, diji-mos que imputando la denuncia que el acusado portaba un arma de fuego, es elemental que alegaciones informales o imperfectas de hechos esenciales en una acusación deben ser atacadas mediante moción' para anular o por excepción perentoria, a la que se renuncia haciendo cualquier alega-ción sobre los méritos del caso o entrando en juicio, y que a falta de una oportuna objeción en la corte inferior esta-mos obligados a resolver que la acusación imputa un delito. *638En el caso de El Pueblo v. Jiménez, 37 D.P.R. 488, la acu-sación le imputó que portaba nn arma de fuego, que era un instrumento con el cual se podía producir grave daño corporal. La corte de distrito dejó sin efecto una orden de arresto y de comparecencia de los fiadores para confiscarles su fianza y entonces se procedió a la lectura de la acusa-ción; alegó el acusado ser inocente y anunció la corte que señalaría día para el juicio; y se dijo por esta corte que en aquel momento el acusado pasó por alto o hizo caso omiso deliberadamente de una oportunidad excelente para levantar cualquier cuestión por defectos de forma en la acusación, o por lo menos de anunciar su intención de le-vantar tal cuestión y pedir que el caso no se señalara para vista basta que tal cuestión preliminar fuera resuelta. El acusado anunció ál comenzar el juicio el día señalado para 61 que tenía que presentar una excepción perentoria a la acusación porque los hechos en ella expuestos no consti-tuían delito público, la que fue declarada sin lugar, pero por los motivos del caso de Velasco, supra, y los de El Pueblo v. París, 25 D.P.R. 111, y El Pueblo v. Pirís, 36 D.P.R. 494, nos negamos a revocar la sentencia por haber sido pre-sentada tardíamente dicha excepción.
Este caso se distingue de los que hemos citado porque el apelante solicitó al serle leída la acusación y no en el jui-cio que la acusación fuera más específica y en tales condicio-nes hizo su solicitud oportunamente y tiene derecho a que la acusación exprese la clase de arma de fuego que portaba, por cuyo motivo debemos revocar la sentencia apelada y devolver él caso para ulteriores procedimientos.